Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 01-24-2022 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 01-24-2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 1-13 are pending in this action. 

Response to Amendment
The amendment filed on 01-24-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has timely filed on 01-24-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Further, The Terminal Disclaimer overcomes double patenting rejection, therefore double patenting rejection is withdrawn.

A timely filed on 01-24-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double 

Applicant has timely filed on 01-24-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b) to expedite allowance of instant application. Applicant arguments filed on 01-24-2022, under remark regarding allowable limitations “a data line that Is coupled to the switching elements; and a conductive wire that overlaps with the data line; wherein the conductive wire Is coupled to the switching elements via the data line and has a width wider than a width of the data line at a position where the conductive wire overlaps the data line” are persuasive; as after further extensive search and consideration, independent claims 1 and 10 does overcome the prior art rejection mailed on 08-03-2021as well as all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB; which puts application number 17,106,802 in condition for allowance. 

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Applicant has timely filed on 01-24-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b) to expedite allowance of instant application. Applicant’s arguments filed on 01-24-2022 are all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a data line that Is coupled to the switching elements; and a conductive wire that overlaps with the data line; wherein the conductive wire Is coupled to the switching elements via the data line and has a width wider than a width of the data line at a position where the conductive wire overlaps the data line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-28-2022